FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
The applicant argues that (page 7, remarks):
In contrast to amended claims 1 and 15-16, however, Pfister does not teach or suggest that the transmission is operated as a real component and at the same time its operation is simulated using a model. Furthermore, Pfister does not disclose that a target value of a control parameter of the transmission output is calculated and that the test stand or its load machine is also not controlled on the basis of this target value.
In addition, the amended claims 1 and 15-16 now define that a further component (in addition to the transmission) is not assembled on the test bench, but is only present as a virtual component. Thus, in addition to the real transmission, the entire remaining drive train and the transmission are simulated. In contrast, Pfister consistently discloses that the entire drive train, i.e., in addition to the real transmission, at least one drive shaft 5, a differential gear 4, and a side shaft 3, are assembled on the test bench (Pfister, §] [0024] and Figs. 1-4). Additionally, the load machine of Pfister is connected to the vehicle wheel 9 in a torque-proof manner via a load shaft 10. These components, in particular a drive shaft, are not actually present on the test bench in the solution according to the amended claims, but are part of the virtual test object.
The Examiner respectfully disagrees.  Pfister teaches a test stand 1 that operates a drive train 2 using a test stand control unit 24 and a drive controller 23, the drive train being connected to a load machine 8 , and where a control signal ‘S’ is sent to a load machine 8 (paragraph 31).  The control signal ‘S’ is determined from a desired calculated rotary speed calculated from a measured drive train torque acting on drive train 2, also a setpoint brake pressure and/or force, and additionally the calculation may include a tire torque from a tire model, or further variables, for example a resistance torque from an aerodynamic vehicle model (paragraph 30).  A simulation unit 20 has a simulation model 21 that may use the aerodynamic vehicle model for a resistance torque input that is interpreted resistance on a real transmission and brake simulation model 22 uses a stored brake setpoint pressure and force as inputs to the control system and for calculations.  These stored values and models are interpreted as “virtual components” and are used in the calculation of the desired rotary speed that is used a test stand control parameter.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the real transmission not being installed on the test bench) are not recited in the rejected claim(s).  Claims 1, 15, and 16, currently recite “a test bench for a powertrain having a real transmission” but do not specifically recite that the real transmission is not installed on the test bench.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfister U.S. Patent Application Publication 2017/0336289.
With respect to claims 1 and 14-16, Pfister teaches a method for controlling a test bench for a powertrain having a real transmission (test stand 1 for testing a drive train 2, paragraph 24, figure 1), comprising the following method steps: calculating a desired value of a control parameter (calculated rotary speed, paragraph 30 and 31) of a transmission output of the real transmission (rotary speed is calculated from vehicle wheel 9, paragraph 30, figure 1) on a basis of a model that represents the real transmission and at least one further component of an output side of the powertrain as virtual components, where the at least one further component is not assembled on the test bench in reality but only exist as a virtual component (simulation unit 20 having simulation model 21 may use a vehicle model for resistance torque that is interpreted resistance on a real transmission and brake simulation model 22 uses a stored brake setpoint pressure and force as inputs to the control system and for calculations and these stored values are interpreted as “virtual components” and are used in the calculation of the desired rotary speed, paragraph 30) on a basis of at least one measurement parameter measured on the powertrain (drive train torque is measured, paragraph 30); and controlling the test bench on a basis of the desired value of the control parameter (drive controller 23 translates the calculated rotary speed into a control signal S, paragraph 31).
With respect to claim 2, Pfister teaches wherein the model factors in properties of a vehicle and properties of a track surface (paragraph 30).
With respect to claim 3, Pfister teaches wherein the model factors in at least one input torque of the real transmission (paragraph 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 10-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister U.S. Patent Application Publication 2017/0336289 in view of Turbett et al. U.S. Patent Application Publication 2003/0167143.
With respect to claims 4-7 and 17, Pfister teaches calculating an input torque and/or a dynamic torque on the basis of an angular acceleration and a measured torque output from the transmission (paragraphs 27-30), but fails to teach calculating an input torque of the real transmission on a basis of an axial moment of inertia of the real transmission and wherein a respective gear ratio of the real transmission to be tested is taken into account when calculating the input torque of the real transmission and/or the desired value of the control parameter.
Turbett teaches a transmission testing system having a transmission 10 installed in a test cell 12 (112) and chamber 14 (114) and a test automation system 132 which controls the test cell on the basis of monitored drive torque that is calculated using inertia, acceleration, and torque (paragraphs 98-100 and 107).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Pfister with the method of also using inertia as part of the control torque calculation as taught by Turbett in order to achieve high fidelity engine torque simulations (Turbett paragraph 105).  
With respect to claims 8 and 18, Pfister teaches wherein the measured torque of the transmission output of the real transmission and/or a rotational speed of the transmission output of the real transmission is measured on the test bench (torque sensor 16 and speed sensors 18).
With respect to claims 10, 11, and 12, Pfister teaches wherein the rotational speed of the transmission output of the real transmission is calculated or stabilized by further measured values, and calculating or stabilizing the measured torque of the transmission output of the real transmission by means of a torque of a transmission input (rotary speed is calculated using a measured torque, paragraph 30), and at least one of the following method steps: calculating the angular acceleration of the transmission output of the real transmission from a measured rotational speed of the transmission output of the real transmission; and/or measuring the angular acceleration of the transmission output of the real transmission (acceleration measured from the drivetrain, paragraph 30).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister U.S. Patent Application Publication 2017/0336289 in view of Turbett et al. U.S. Patent Application Publication 2003/0167143 and further in view of Pfister U.S. Patent Application Publication 2016/0116367 (Pfister ‘367).
With respect to claim 13, Pfister as modified by Turbett teaches the claimed invention except wherein the measured torque of the transmission output of the real transmission is determined by measuring an electrical air-gap torque of a load machine of the test bench.
Pfister (‘367) teaches test bed system and method wherein filters are used for calculations with the control system of the test bed (paragraph 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Pfister as modified by Turbett with the invention of using filters as part of the calculations of the control system in order to a test bed which limits undesired vibration and resonance effects (Pfister ‘367 paragraph 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/5/2022